Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 1 of 13 PageID #: 3012



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  LINDSEY LAIRD, et al.,                       )
                                               )
                 Plaintiffs,                   )       Case No. 4:18-CV-1567
                                               )
  v.                                           )       JURY TRIAL DEMANDED
                                               )
  CITY OF ST. LOUIS, et al.,                   )
                                               )
                 Defendants.                   )

                 DEFENDANTS’ REPLY IN SUPPORT
   OF THEIR MOTION TO DISMISS OR ALTERNATIVE MOTION TO STRIKE

         Defendants City of St. Louis, Gerald Leyshock, Scott Boyher, Timothy Sachs,

  Randy Jemerson, Matthew Karnowski, and Brian Rossomanno file these reply

  suggestions in support of their motion to dismiss.

  I.     Plaintiff failed to assert facts that support the existence of an
         unconstitutional policy or custom, so Count IV should be dismissed.

         Plaintiff’s response argues that municipal liability should attach to the City

  because, as it alleges, the “City has a long history of responding with excessive force to

  protestors who are invoking their First Amendment Rights.” (Doc. 36, p. 4). But a further

  look at the allegations asserted by the Plaintiff, as well as the exhibits attached the

  Second Amended Complaint make clear that there is no widespread custom of

  unconstitutional conduct “having the force of law.” Adickes v. S.H. Kress & Co., 398

  U.S. 144, 167 (1970).

         Plaintiff is correct that she does not have to identify a specific policy which may

  be unconstitutional at the motion to dismiss stage. Sagehorn v. Indep. Sch. Dist. No. 728,

  122 F.Supp. 3d 842, 867 (D. Minn. 2015). But, she “must allege facts which would
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 2 of 13 PageID #: 3013



  support the existence of an unconstitutional policy or custom.” Id. Here, Plaintiff is

  attempting to set forth facts supporting a custom that the SLMPD has a custom of

  responding to protestors with “excessive force.” (Doc. 36, p. 4).

          To establish municipal liability under §1983 on the basis of unofficial custom, a

  plaintiff must plead and prove (1) the existence of a continuing, widespread, persistent

  pattern of unconstitutional misconduct by the municipality's employees, (2) deliberate

  indifference to or tacit authorization of such conduct by the municipality's policymaking

  officials after notice to the officials of that misconduct, and (3) injury to the plaintiff

  caused by acts pursuant to that custom, i.e., the custom was the moving force behind the

  constitutional violation at issue. Malone v. Hinman, 847 F.3d 949 (8th Cir. 2017); see

  also Board of County Commissioners v. Brown, 520 U.S. 397, 405 (1997). The

  allegations in the Second Amended Complaint do not support a custom of excessive force

  by the City. To support their claim, Plaintiff provided a total of five previous events in

  which they allege the SLMPD improperly used chemical weapons since 2014. The first

  two events, which occurred in October and November 2014, provide no factual detail

  other than the location and that chemical weapons were used. With no other factual

  allegations, there are no facts which support the existence of a custom of using improper

  force at peaceful protests, just Plaintiff’s speculation.

          SLMPD subsequently entered into a consent decree resolving a lawsuit filed

  against them as part of the “Unified Command” with the St. Louis County Police

  Department and the Missouri Highway Patrol to clarify and refine its policies regarding

  the use of chemical munitions during protests. (Pl. Ex. B, p. 1; Pl. Ex. C). (Pl. Ex. B, C).

  But allegations relating to a settlement agreement refute the claim of municipal liability.




                                                 2
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 3 of 13 PageID #: 3014



  The fact that the City entered into the settlement agreement regarding the manner of

  responding to protests does not support the claim of an unconstitutional custom; rather it

  demonstrates that the City was not deliberately indifferent to any constitutional issues.

  See Rogers v. City of Little Rock, 152 F.3d 790, 799 (8th Cir. 1998)(holding that a police

  department’s investigation into prior allegations of misconduct demonstrated there was

  no deliberate indifference to the allegations by the Department).

         Further, the incidents that Plaintiff has identified since the Consent order was

  issued do not provide the evidence that a custom of the City led to any constitutional

  violation. See Bd. of the Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997); Crawford v.

  Van Buren County, Ark., 678 F.3d 666, 669 (8th Cir. 2012). The consent decree

  specifically provides an exemption for “situations that turn violent,” and in which

  “persons at the scene present an imminent threat of bodily harm to persons or damage to

  property. (Pl. Ex., p. 2). Indeed, the exhibits provided by Plaintiff are replete with factual

  allegations of violence toward police officers (See Pl. Ex. D, pp. 281, 285-86; 296-97);

  and allegations of property damage throughout the weekend, including earlier in the night

  of September 17, 2017. (See Pl. Ex. D., p. 283; Pl. Ex. E, pp. 9-10). Each of these events

  was part of the larger protest of the Stockley verdict. (See Doc. 32, 26-34). Further,

  Plaintiff even concedes illegal behavior occurred at one of the prior protests identified in

  the complaint. (Doc. 32, ¶ 43). For a municipality to be held liable on the basis of

  custom, or for there to have been a failure to train, “there must have been a pattern of

  ‘persistent and widespread’ unconstitutional practices which became so ‘permanent and

  well settled’ as to have the effect and force of law.” Jane Doe “A” v. Special School

  Dist., 901 F.2d 642, 646 (8th Cir. 1990). So there are no facts pleaded that demonstrate a




                                                3
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 4 of 13 PageID #: 3015



  custom of violating the consent decree that the St. Louis Metropolitan Police Department

  entered into in 2015.

         Plaintiff’s attempt to fuse together the decision to engage in the “kettle” with a

  custom or policy of engaging in excessive force and unlawful arrests does not state a

  claim for municipal liability. Plaintiff’s exhibits make clear that the order given from

  commanders to the officers does not match the allegations asserted. In Plaintiff’s exhibit

  E, Defendant Sachs stated the purpose of the plan was to disperse the crowd. (Pl. Ex. E,

  p. 27). The plan was created after reports of property damage were made on September

  17, 2017, leading SLMPD to the reasonable belief that additional damage would likely

  occur if the crowd did not disperse. (Pl. Ex. E, p. 27-28). The plan as articulated was to

  give notice that the protest was now an unlawful assembly, give a directive to disperse,

  and allow anyone who so wanted a reasonable time to leave. (Pl. Ex. E, p 29-31). Even if

  everything that the Plaintiff alleges is true, then at best, there are individual officers who

  did not follow the command as ordered. But the City cannot be held liable on a

  respondeat superior basis. Soltesz v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th

  Cir. 2017) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)). The facts

  alleged, taken as true, do not allege a widespread custom or policy that was the “moving

  force,” behind any constitutional violation that Plaintiff may have experienced. See

  Monell v. Dep't of Social Servs., 436 U.S. 658, 691 (1978). So the claims for municipal

  liability against the City must be dismissed.




                                                  4
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 5 of 13 PageID #: 3016



  II.    Plaintiff does not demonstrate how the claims against City police
         commanders or supervisors are plausible, given the principle that liability
         under 42 U.S.C. §1983 must be personal and not vicarious; plaintiff pleads
         only an unsupportable theory of supervisory liability for unlawful arrest or
         excessive force.

         In a § 1983 suit the term “supervisory liability” is a misnomer. Ashcroft v. Iqbal,

  556 U.S. 662, 677 (2009). A supervisor is only liable for his own misconduct and is not

  accountable for the misdeeds of his agents under a theory such as respondeat superior

  or supervisor liability. Whitson v. Stone Cnty. Jail, 602 F.3d 920, 928 (8th Cir. 2010)

  (quoting Iqbal, 556 U.S. at 677).

         While the doctrine of respondeat superior does not apply to § 1983 cases, a

  supervisor may be liable under § 1983 if either his direct action or his failure to properly

  supervise and train the offending employee caused the constitutional violation at issue.

  Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014). Even if a supervisor is not involved

  in day-to-day operations, his personal involvement may be found if he is involved in

  “creating, applying, or interpreting a policy” that gives rise to unconstitutional conditions.

  Id. In requiring a plaintiff to allege that each defendant was personally involved in the

  deprivation of his constitutional rights, courts assess each defendant relative to his

  authority over the claimed constitutional violation. Id.

         Plaintiff fails to allege how, if at all, Defendants Leyshock, Sachs, Boyher,

  Jemerson, Rossomanno and Karnowski were personally involved in the deprivation of his

  constitutional rights. Plaintiff’s allegations that Defendant “Leyshock was the incident

  commander” on September 17, 2017, and that Defendant Leyshock “knew or should have

  known that there was no probable cause for the arrest of Plaintiff and that there was no

  legal justification to use force against Plaintiff,” do not demonstrate that Defendant




                                                5
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 6 of 13 PageID #: 3017



  Leyshock had any personal involvement in Plaintiff being pepper sprayed and arrested.

  Moreover, Defendant Sachs’ decision to effectuate “a mass arrest at Washington and

  Tucker, where Plaintiff was located,” as alleged, does not demonstrate Defendant Sachs’

  personal involvement in Plaintiff’s arrest. Defendant Sachs’ decision to effectuate a mass

  arrest was, by its very terms, not personal to Plaintiff, but instead, a decision regarding

  individuals at the intersection of Washington and Tucker who were reasonably believed

  to have violated or to be violating the law. Further, Plaintiff’s allegations against

  Defendants Boyher, Jemerson, Rossomanno, and Karnowski rely on the mere fact that

  they were “physically present” and “responsible for directing the officers under their

  command.” These allegations invoke the very kind of respondeat superior liability §

  1983 cases prohibit, see Iqbal, 556 U.S. at 677, and do not demonstrate any personal

  involvement on the part of these defendants in pepper spraying and arresting Plaintiff.

         Plaintiff fails to allege how Defendants Leyshock, Sachs, Boyher, Jemerson,

  Rossomanno, and Karnowski were involved in creating, applying, or interpreting a policy

  that gives rise to unconstitutional conditions, or that said Defendants failed to supervise

  or train offending officers. As discussed in Defendants’ arguments related to Monell,

  Plaintiff has failed to allege a City policy or custom that violates Plaintiff’s constitutional

  rights. Even if Plaintiff did so, he fails to allege how Defendants Leyshock, Sachs,

  Boyher, Jemerson, Rossomanno, and Karnowski, were involved in creating, applying, or

  interpreting said policy. Finally, Plaintiff fails to allege how Defendants Leyshock,

  Sachs, Boyher, Jemerson, Rossomanno, and Karnowski failed to train or supervise the

  offending officers as the only allegations regarding inadequate supervision and training

  are directed to City. (Doc. 32, Count IV).




                                                6
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 7 of 13 PageID #: 3018



         Based on the above, Plaintiff fails to state a claim for supervisor liability against

  Defendants Leyshock, Sachs, Boyher, Jemerson, Rossamanno, and Karnowski.

  III.   Application of the intracorporate conspiracy rule on a motion to dismiss is
         proper in this case under Ashcroft v. Iqbal and is mandated by the Supreme
         Court's rejection of any form of vicarious liability under 42 U.S.C. §1983;
         consequently, the Second Amended complaint does not plausibly allege an
         actionable §1983 conspiracy.

         Plaintiff argues that the intracorporate conspiracy rule cannot be applied in the

  context of a motion to dismiss, citing, among others, cases such as Anzaldua v. Northeast

  Ambulance & Fire Prot. Dist., 2014 U.S. Dist. LEXIS 14568 (E.D.Mo. 2014) and Golden

  v. Moutray, 2018 U.S. Dist. LEXIS 62828 (E.D.Mo. 2018). Defendant must respectfully

  submit that this facile analysis flies in the face of the principles enunciated by Ashcroft v.

  Iqbal, 556 U.S. 662 (2009); indeed, the cases cited by plaintiff do not even mention

  Iqbal. In any event, the Second Amended complaint in this case provides ample basis for

  this Court to view the plausibility of the conspiracy claim, given the wholesale

  incorporation of hundreds of pages of testimony in another case, which are part of the

  complaint, Sierra Club v. Con-Strux, LLC, 911 F.3d 85 (2d Cir. 2018), and which, it is

  safe to say, put the complaint in this case in a different class. While defendant has

  questioned the propriety of this technique, cf. U.S. v. Int. Longshoremen's Ass'n, 518

  F.Supp.2d 422 (E.D.N.Y. 2007) , the defendant can hardly be blamed for seeking to take

  advantage of the material proffered and relied on by plaintiff to plaintiff's detriment.

         The Supreme Court has yet to determine if a conspiracy theory is a viable theory

  of liability under 42 U.S.C. §1983. Cf. Ziglar v. Abbasi, 137 S.Ct. 1843 (2017)(noting the

  question was still open under 42 U.S.C. §1985, which expressly pertains to civil rights

  conspiracies). Many courts have accepted the theory. Nevertheless, the theory seems to




                                                7
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 8 of 13 PageID #: 3019



  contravene the bedrock principle that liability under §1983 is personal and not vicarious.

  Further, insofar as the theory is invoked to fasten liability on a municipality, the theory

  also contravenes the related principle that a municipality cannot be liable on a theory of

  respondeat superior, but only on the basis of a policy or custom of the municipality that

  has the force of law.

         It is elementary that the parameters of §1983 liability derive from the general law

  of torts. E.g., Carey v. Piphus, 435 U.S. 247 (1978). Under the law of torts, liability for a

  conspiracy is a form of vicarious or derivative liability: the conspirators are liable not for

  their agreement, but for an act pursuant to the agreement that injures the plaintiff. See

  e.g., Royster v. Baker, 365 S.W.2d 496 (Mo. 1963).

         It follows, therefore, that a city cannot be liable under §1983 for a conspiracy

  among its employees--unless the employees are policymakers and their agreement can be

  said to represent the policy of the city. If that is so, of course, then there is no need to

  claim a conspiracy: the city is liable because of the decision of its policymakers. Cf. City

  of St. Louis v. Praprotnik, 485 U.S. 112 (1988).

         In the instant case, the Second Amended complaint cannot and does not plausibly

  allege that the City's policymakers agreed to order an illegal arrest of protesters on

  September 17. On the contrary, the face of the pleading refutes the notion. The testimony

  of various witnesses in the Ahmad preliminary injunction hearing demonstrates that there

  was no agreement involving the Mayor or any other policymaker to execute

  unconstitutional arrests on September 17. Moreover, the testimony incorporated in the

  Second Amended complaint demonstrates that there was no "agreement" to make illegal

  arrests or use unlawful force: the actions of the police were directed at arresting persons




                                                8
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 9 of 13 PageID #: 3020



  reasonably believed to be violating or to have violated the law. The City simply cannot be

  held liable on plaintiff's conspiracy theory. Likewise, the City's command or supervisory

  police officers cannot be liable on a conspiracy theory, which is merely respondeat

  superior by another name.

         Assuming that a conspiracy theory is even viable under §1983, the Second

  Amended complaint does not plausibly plead such a claim against the City or its

  command or supervisory officers (including defendants Leyshock, Sachs, Jemerson,

  Karnowski, and Rossomanno). The intracorporate conspiracy rule precludes fastening

  liability on an entity and its employees acting within the scope of their authority. "The

  rule is derived from the nature of the conspiracy prohibition. Conspiracy requires an

  agreement—and in particular an agreement to do an unlawful act—between or among

  two or more separate persons. When two agents of the same legal entity make an

  agreement in the course of their official duties, however, as a practical and legal matter

  their acts are attributed to their principal. And it then follows that there has not been an

  agreement between two or more separate people." Abbasi, supra, 137 S.Ct. at 1868.

         Here, the Second Amended complaint shows that the command or supervisory

  officers were acting within their discretion to arrest persons who, in their opinion, were

  violating the law by, among other things, blocking traffic on major thoroughfares in the

  City, and in light of previous vandalism by persons who were part of the same crowd that

  were to be arrested. Leaving aside the question of qualified immunity, it is clear that the

  acts of the command and supervisory officers cannot constitute an actionable conspiracy.

  Further, despite the conclusional allegations of the Second Amended complaint, the

  incorporated preliminary injunction evidence shows that there was no directive by any




                                               9
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 10 of 13 PageID #: 3021



   command officer to use unlawfully excessive force during the arrests. On the contrary,

   the Second Amended complaint on its face refutes any contention that a conspiracy claim

   is "plausible."

   IV.     The individual defendants are entitled to official immunity against the state
           law claims, given that the pleading on its face establishes that defense.

           While official immunity, unlike sovereign immunity, is an affirmative defense to

   a Missouri tort claim, the face of the Second Amended complaint shows that defendant

   officers are entitled to official immunity. Plaintiff argues that his claims fall within the

   bad faith exception to official immunity. Plaintiff argues Defendant officers are not

   entitled to official immunity because they acted with bad faith or malice. However, bare,

   conclusory allegations of malice, without specific facts evidencing bad faith, are

   insufficient to satisfy the bad faith exception. Stephens v. Dunn, 453 S.W.3d 241, 251.

   Plaintiff’s Second Amended complaint fails to allege specific facts evidencing bad faith

   or malice on the part of Defendant officers. The Second Amended complaint does not

   allege any facts evidencing bad faith or malice specific to named officers Leyshock,

   Boyher, Sachs, Jemerson, Rossomanno and Karnowski acting in their discretionary

   duties. The Missouri Supreme Court noted bad faith or malice requires “actual intent to

   cause injury,” “intentional doing of a wrongful act without legal justification or excuse,”

   and “done knowingly and deliberately, for an improper motive.” Stephens v. Dunn, 453

   S.W.3d 241, 251. Plaintiff argues, “an officer of reasonable intelligence would recognize

   that arresting and consciously or intentionally injuring a law-abiding citizen for

   exercising her First Amendment rights is a violation of his duties as an officer.” (Doc. 36,

   p. 13). However, deciding to arrest someone is a discretionary act because “the officer

   must decide what course should be pursued based on the circumstances at hand.” White v.



                                               10
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 11 of 13 PageID #: 3022



   Jackson, 865 F.3d 1064, 1074. Here, Defendant officers were performing discretionary

   acts in the course of deciding to arrest Plaintiff based on the circumstances at hand

   including the Plaintiff’s failure to disperse. Therefore, defendant officers are entitled to

   official immunity.

   V.     Plaintiff does not plead sufficient facts to show waiver of sovereign immunity
          by the City, notwithstanding the effort to inject extrinsic documents.

          In this case, Plaintiff claims Defendant City has waived sovereign immunity and

   is therefore no longer shielded from tort liability. Plaintiff concludes his/her bare

   allegations that “City obtains insurance from or is self-insured though the Public

   Facilities Protection Corporation (PFPC) a not for profit corporation into which the City

   pays funds yearly” are “sufficient to state a plausible claim that the City has waived

   sovereign immunity” and boldly claims these statements must be accepted as true. (Doc.

   36, p. 13). Plaintiff cites to Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) in an attempt to

   bolster his/her conclusion.

          Plaintiff’s citation, however, misapplies Iqbal as Defendant City’s alleged waiver

   of sovereign immunity though “self-insurance” is a legal conclusion and not a statement

   of fact. "Sovereign immunity is not an affirmative defense but is part of the

   plaintiff's prima facie case." St. John's Clinic v. Pulaski Cty. Ambulance Dist., 422

   S.W.3d 469, 471 (Mo. App. S.D. 2014) citing to Shifflette v. Missouri Dept. of Nat.

   Resources, 308 S.W.3d 331, 334 (Mo.App.W.D. 2010). “The application of sovereign

   immunity to a defendant is a question of law.” Kreutz v. Curators of Univ. of Mo., 363

   S.W.3d 61, 63–64 (Mo. App. W.D. 2011).

          According to the Court in Iqbal, “the tenet that a court must accept as true all of

   the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare



                                               11
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 12 of 13 PageID #: 3023



   recitals of the elements of a cause of action, supported by mere conclusory statements, do

   not suffice. (Although for the purposes of a motion to dismiss we must take all of the

   factual allegations in the complaint as true, we “are not bound to accept as true a legal

   conclusion couched as a factual allegation”). Id. at 679 (internal citations omitted). As

   Plaintiff’s allegations that the PFPC is an insurance policy or constitutes self-insurance

   are not statements of fact, this Court is not bound to accept them as true. Instead, to

   survive a Motion to Dismiss, Plaintiff must come forward with sufficient facts to

   establish a waiver of sovereign immunity—a burden he will be unable to carry in this

   case.

                                       CONCLUSION

           For the foregoing reasons, and the reasons stated in the Defendants’

   Memorandum in Support of their Motion to Dismiss, Defendants City, Leyshock,

   Boyher, Sachs, Jermerson, Karnowski, and Rossomanno submit that the second Second

   Amended complaint (Doc. 32) can and must be dismissed. In the alternative, Defendants

   requests that ¶¶ 20-25; 27-28; 37-41; 53 and 117-127 be stricken from the complaint and

   no answer thereto required. Defendants further request any other such relief as the Court

   deems appropriate.




                                              12
Case: 4:18-cv-01567-AGF Doc. #: 37 Filed: 03/14/19 Page: 13 of 13 PageID #: 3024



                                                 Respectfully submitted,

                                                 JULIAN L. BUSH,
                                                 CITY COUNSELOR

                                                 /s/Robert H. Dierker 23671MO
                                                 Robert H. Dierker
                                                 Associate City Counselor
                                                 dierkerr@stlouis-mo.gov
                                                 Brandon Laird
                                                 Assistant City Counselor
                                                 Abby Duncan 67766MO
                                                 Assistant City Counselor
                                                 Megan Bruyns 69987MO
                                                 Assistant City Counselor
                                                 Amy Raimondo 71291MO
                                                 Assistant City Counselor
                                                 314 City Hall
                                                 1200 Market St.
                                                 St. Louis, MO 63103
                                                 314-622-3361
                                                 FAX 314-622-4956



                                CERTIFICATE OF SERVICE

          I hereby certify that on March 14, 2019, the foregoing was electronically filed

   with the Clerk of the Court to be served by operation of the Court’s electronic filing

   system.


                                                 /s/ Brandon laird
                                                 Brandon Laird
                                                 Assistant County Counselor




                                               13
